Grice, Justice.
A wife obtained an alimony judgment against her husband, payable in installments of $150 per month. One of such installments was not paid when due and she caused a rule to issue against him. The only evidence on the hearing was the testimony of the wife and that of the husband’s father. The wife testified that her husband recently had $30,000 in cash, but that she was unable to say that he had it at the time of the hearing; and her testimony further authorized the inference that he was not physically unable to work. The father of the husband testified: “If my son has any money now to pay this alimony, I do not know about it. He is sick and not at all in his right frame of mind.” The only issue at the hearing being the ability or inability of the husband to make the delinquent payment, upon which he was adjudged in contempt for his failure and refusal to pay it, the contention of the husband that the judgment is contrary to law because without evidence to support it, is without merit.

Judgment affirmed.


All the Justices concur.

Thomas G. Lewis, O. B. Moore, and 0. 0. Hancock, for plaintiff in error.
Swift Tyler and Herbert Johnson, contra.